A hearing was had before a justice of the Superior Court on a libel and a cross-libel for divorce. Mildred I. Heaton filed a libel for divorce against Alfred Heaton alleging as grounds for divorce cruel and abusive treatment and non-support. Alfred Heaton in his libel charged adultery. The cases are before us on exceptions by the wife to the rulings of the court granting a divorce to the husband and denying one to her, and on exceptions to the exclusion of certain questions asked by her attorney.
Findings of fact by the presiding justice are not reviewable by this court. When he finds facts without evidence or contrary to the only conclusion which may be drawn from the evidence, there is an error of law which this court will consider. Bond v. Bond, 127 Me., 117, 129, 141 A., 833. A reading of the evidence shows no such error here.
A witness for the husband who testified to seeing the wife lying on a bed with a man was asked as to the size of the bed. The question was excluded and an exception taken. The question was relatively unimportant and it is not shown that the ruling was prejudicial. The exception must be overruled.
The wife was asked in rebuttal whether the husband had contributed to her support. The question was excluded on the ground that the witness had gone into the matter in her main testimony and that it was not proper rebuttal. The ruling was correct. Exceptions *326overruled.
Thomas F. Sullivan, for libelant.
Waterhouse, Spencer & Carroll, for libelee.